Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter aha, to direct the respondent Michael J. Garson, a Justice of the Supreme Court, Kings County, to determine a motion to vacate a judgment of conviction of the same court, rendered November 4, 1993, under indictment No. 8717/92, and application by the petitioner, in effect, for poor person relief.
Motion by the respondent to dismiss the proceeding.
Upon the papers filed in support of the petition, the application, and the motion, and the papers filed in opposition thereto, it is
Ordered that the application is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the petition is denied, and the proceeding is dismissed as academic, without costs or disbursements, as the respondent issued an order determining the motion on August 17, 2004. Krausman, J.E, Crane, Cozier and Lifson, JJ., concur.